Citation Nr: 1828708	
Decision Date: 05/14/18    Archive Date: 05/18/18

DOCKET NO.  11-15 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for the Veteran's cause of death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sangster, Counsel




INTRODUCTION

The Veteran had active duty from October 1943 to April 1946.  He died in October 2004.  The appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied the appellant's claim for service connection for the cause of the Veteran's death.  Subsequently, in February 2016, the Board remanded this appeal for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. At the time of the Veteran's death, he did not have a service-connected disability.

2. The probative evidence of record shows that the Veteran's contributing cause of death (multiple myeloma) was due to radiation exposure while on active duty.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C. §§ 1110, 1131, 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant believes that the underlying cause of the Veteran's death was due to ionizing radiation while in Nagasaki, Japan in the weeks just after it was bombed on August 9, 1945.  The Board agrees.

Here, the Veteran's death certificate discloses that the principal causes of the Veteran's death included cardiopulmonary failure, sepsis and pneumonia.  The contributory diagnosis was subarachnoid hemorrhage.
 
In order to establish service connection for the cause of the Veteran's death, the evidence of record must show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  38 U.S.C. § 1310   (West 2014); 38 C.F.R. § 3.312(a) (2017).  This determination will be made by exercising sound judgment, without recourse to speculation, after a careful analysis of all the facts and circumstances surrounding the death, including, particularly, autopsy reports.  Id.   

A service-connected disability will be considered the principal cause of death when the disability singly or jointly with some other condition was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b). A contributory cause of death is inherently one not related to the principal cause. 

In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown there was a causal connection.  38 C.F.R. § 3.312(c).  See, e.g, Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992); see also Mattern v. West, 12 Vet. App. 222, 227-28 (1999).

In addition, VA regulations further provide that:

[s]ervice-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3).

Initially, the Board observes that the February 2016 Board remand directives instructed the agency of original jurisdiction (AOJ) to contact the Defense Threat Reduction Agency (DTRA) and request a radiation dose estimate and undertake other appropriate development required under 38 C.F.R. § 3.311.  In addition, the Board's remand directives requested that the claim be referred to the VA Under Secretary for Benefits in accordance with 38 C.F.R. § 3.311(b), as to the matter of whether it is at least as likely as not that the Veteran's multiple myeloma resulted from exposure to ionizing radiation during active service.  The record indicates that this additional development was accomplished in July 2016 and February 2017, respectively.

The Board previously concluded that it was more likely than not that the Veteran was stationed in Nagasaki, Japan after the atomic bomb.  The DTRA, however, concluded that, at the most, the Veteran was exposed to upper bound external gamma dose of 0.74 rem; upper bound committed alpha dose for multiple myeloma of 0.81rem; and upper bound committed beta gamma dose for multiple myeloma of 1.3rem.  In addition, the DTRA report indicated that none of the troops participating in the occupation of Japan received a dose from neutron radiation.  Based on this opinion, the Director, Post 9-11 Environmental Health opined that it was unlikely that the Veteran's multiple myeloma could be attributed to ionizing radiation exposure while in military service.  Likewise, the Director of Compensation also opined that the medical evidence showed the Veteran's diagnosis of multiple myeloma 51 years after the claimed exposure to radiation was not reasonably possible that it was the result of exposure to ionizing radiation during service.

The pertinent evidence of record, however, includes several medical opinion letters from Dr. B.G.A., the Veteran's private physician, opining that the Veteran's multiple myeloma was due to his radiation exposure.  Specifically, in a September 2002 opinion letter, he ruled out any family history of multiple myeloma and concluded it was more likely it was due to his ionization exposure while stationed in Nagasaki, Japan days after the atomic bomb was dropped.  Moreover, in a December 2002 medical opinion letter, Dr. S.W.A., the Veteran's private orthopedic surgery, also opined that the sepsis the Veteran was treated for after his knee surgery was due to his weakened condition caused by multiple myeloma.

In short, the evidence as a whole shows that the Veteran likely had ionization exposure.  After review of all the procurable evidence of record, it appears at this time that the evidence is in relative equipoise as to whether he had an ionization-related disease.  Thus, as the benefit-of-the-doubt doctrine is for application to this issue of material fact, the Board finds the ionization-related disease related to his military service.  In addition, the Board notes that under 38 C.F.R. § 3.312 (c)(3), the question is whether this ionization -related disease resulted in debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  In this case, that was multiple myeloma. 

The Board again finds the evidence in relative equipoise as to whether the Veteran's ionization -related multiple myeloma resulted in debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death. The effects of multiple myeloma are clearly shown throughout the medical evidence.  In addition, the medical evidence of record indicates a relationship between the contributing factor of the Veteran's cause of death (multiple myeloma), although not listed on his death certificate, and his active service in Nagasaki, Japan days after the atomic bomb was dropped.  Accordingly, the benefit-of-the-doubt doctrine is for application and service connection for the cause of the Veteran's death is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) ("[T]he 'benefit of the doubt' standard is similar to the rule deeply embedded in sandlot baseball folklore that 'the tie goes to the runner' . . . . [I]f . . . the play is close, i.e., 'there is an approximate balance of positive and negative evidence,''the veteran prevails by operation of [statute].")


ORDER

Entitlement to service connection for the Veteran's cause of death is granted.



____________________________________________
JOHN Z. JONES 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


